DETAILED ACTION
Response to Amendment
Applicant’s responses to the office action filed on May 26, 2022 have been entered. The claims pending in this application are claims 15, 17, 19-28, 37, 38, and 43-48 wherein claims 21, 22, and 37 have been withdrawn due to the restriction requirement mailed on July 23, 2014. Claims 15, 17, 19, 20, 23-28, 38, and 43-48 will be examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15, 17, 19, 20, 23-28, 38, and 43-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiang et al., (US 2006/0040283 A1, published on February 23, 2006) in view of Lenz et al., (US 2010/0173295 A1), Cory et al., (US 2006/ 0090214A1, published on April 27, 2006), and Chu (US Patent No. 6,291,180 B1, published on September 18, 2001). 
Regarding claims 15, 17, 20, 23-28, and 43, Xiang et al., teach (1) mounting at least one part of the biological sample (ie., supraoptic nucleus (SON) from brain) on at least one support (ie., the glass slide), (2) optionally treating the at least one part of the biological sample with a sample treatment agent (eg., ethanol or xylene), wherein said treatment can be carried out at any stage of the procedure before step (6), (3) staining the at least one part of the fixed biological sample mounted on the at least one support with a first cell or tissue staining agent (ie., stained with anti-oxytocin-neurophysin antibody), (4) determining target cells or tissue comprising biomolecules of interest by observing the at least one part stained in step (3) (ie., red color stained by anti-oxytocin-neurophysin antibody), (5) separating the target cells or tissue (ie., the tissue stained by anti-oxytocin-neurophysin antibody) comprising biomolecules of interest (ie., RNA) from the remainder of the biological sample mounted on the at least one support, and (6) isolating the biomolecules from the target cells or tissue separated in step (5) wherein the biomolecules comprise RNA as recited in claim 15, the method comprises step (2) and the sample treatment agent is a de-waxing agent (ie., xylene) as recited in claim 17 wherein the de-waxing agent is a de-paraffinizing agent such as xylene as recited in claims 20 and 23 (see page 33, paragraph [0375]), the at least one support (ie., the glass slide) is transparent as recited in claim 24, the at least one support is made of glass (ie., the glass slide) or a transparent polymer as recited in claim 25, the target cells or tissue comprising biomolecules of interest from the biological sample in step (4) is observed under light or backlight (eg., by using Leica DM RX microscope) as recited in claim 26, the target cells or tissue comprising biomolecules of interest from the biological sample in step (4) is observed under a microscope (eg., Leica DM RX microscope) as recited in claim 27, the target cells or tissue is/are separated in step (5) by microdissection, laser capture microdissection, scraping, or cutting out as recited in claim 28, and the biological sample comprises at least one section of 0.5 to 12 µm (ie., 8 µm) thickness of a non-formalin-fixed paraffin-embedded sample as recited in claim 43 (see pages 32-36, Example 14, paragraphs [0368] to [390]).  
Regarding claim 38, Xiang et al., teach that the fixed biological sample is divided in sections of 0.5 to 12 µm thickness (ie., 8µm), and in step (1), the at least one of the support is a transparent support, in step (2) the at least one part of the biological sample is treated with the sample treatment agent and the sample treatment agent is a de-waxing agent (ie., xylene), and in step (4), the target cells or tissue is/are determined in the stained sample section (see pages 32-36, Example 14, paragraphs [0368] to [390]).  Although Xiang et al., do not teach that, in step (5) of claim 15, the remainder of the fixed sample (ie., fixed sections stained by anti-oxytocin-neurophysin antibody) is discarded, in view of the teachings of Xiang et al., it is obvious to one having ordinary skill in the art at the time the invention was made to discard the slides after scraping fixed sections  stained by anti-oxytocin-neurophysin antibody from the slides into Eppendorf tubes (see paragraph [0371]).  
Xiang et al., do not disclose that the biological sample is fixed with a non-crosslinking composition comprising methanol, then contacted with an ethanol-containing composition, and a wax embedded and staining the at least one part of the biological sample mounted on the at least one support for a time period that is not more than 60 seconds with a first cell or tissue staining agent and rinsing the at least one part of the biological sample with water wherein the non-crosslinking composition does not comprise formaldehyde as recited in claim 15, the fixed biological sample is non-formalin-fixed paraffin-embedded sample (non-FFPE- sample) as recited in claim 19, step (3) comprises staining the at least one part of the biological sample mounted on the at least one support for a time period that is less than 45 seconds with the first cell or tissue staining agent as recited in claim 44, step (3) comprises staining the at least one part of the biological sample mounted on the at least one support for a time period that is less than 30 seconds with the first cell or tissue staining agent as recited in claim 45, and step (3) comprises 
staining the at least one part of the biological sample mounted on the at least one support for a time period that is less than 15 seconds with the first cell or tissue staining agent as recited in claim 46. 
Lenz et al., teach that a biological sample is fixed with a non-crosslinking composition comprising methanol, then contacted with an ethanol-containing composition, and wax embedded (see abstract, Examples 8 and 9, and claims 1-21). 
Regarding claims 15 and 19, since Cory et al., teach that brain tissue fixed in Bouin’s solution for 5 hr are embedded in paraffin, and 8 µm sections are transferred to silane-coated microscope slides and stained with hematoxylin and eosin (see pages 6 and 7, paragraph [0098]), Cory et al., disclose that the fixed biological sample is a wax embedded sample as recited in claim 15 and the fixed biological sample is non-formalin-fixed paraffin-embedded sample (non-FFPE- sample) as recited in claim 19. 
Regarding claims 15, 38, and 44-46, since Chu teaches that “[D]eparaffinized tissue section slides which are in slide holders are placed vertically into a staining dish with 500 mL of hematoxylin solution for 10 seconds with ultrasound followed by washing with running tap water in a staining dish for 5 seconds with ultrasound.  The slides are placed in 95% ethyl alcohol for 5 seconds with ultrasound and counterstained in eosin-phloxine solution for 10 
seconds with ultrasound” (see column 18), Chu discloses staining the at least one part of the biological sample mounted on the at least one support for a time period that is not more than 60 seconds with a first cell or tissue staining agent and rinsing the at least one part of the biological sample with water as recited in claim 15 wherein said section is stained for not more than 60 seconds with a first tissue staining agent and rinsed said section with water as recited in claim 38, step (3) comprises staining the at least one part of the biological sample mounted on the at least one support for a time period that is less than 45 seconds with the first cell or tissue staining agent as recited in claim 44, step (3) comprises staining the at least one part of the biological sample mounted on the at least one support for a time period that is less than 30 seconds with the at least one cell or tissue staining agent as recited in claim 45, and step (3) comprises staining the at least one part of the biological sample mounted on the at least one support for a time period that is less than 15 seconds with the at least one cell or tissue staining agent as recited in claim 46. 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods as recited in claims 15, 19, 38, and 44-46 by staining the at least one part of the biological sample mounted on the at least one support for a time period that is less than 15 seconds with a first cell or tissue staining agent and rinsing the at least one support with water wherein the biological sample is fixed with a non-crosslinking composition comprising methanol, then contacted with an ethanol-containing composition and a wax embedded, the non-crosslinking composition does not comprise formaldehyde, and is not Methacarn solution, the fixed biological sample is non-formalin-fixed paraffin-embedded sample (non-FFPE-sample such as DSP-fixed paraffin-embedded biological sample) in view of the prior arts of  Xiang et al., Lenz et al., Cory et al., and Chu. One having ordinary skill in the art would have been motivated to do so because Lenz et al., have successfully fixed a biological sample with a non-crosslinking composition comprising methanol, then contacted with an ethanol-containing composition, and wax embedded (see abstract, Examples 8 and 9, and claims 1-21), and provided advantages of their composition and the method “[T]he present compositions and method provide samples which are treated in a way that isolation of most of the biological components originally contained in the sample is still possible. The biomolecules have a very low degree of degradation, thus still RNA isolation (RNA is the molecule which usually has the highest degree of degradation for reason of ubiquitous RNAses) is possible with a very high yield. Comparison with prior compositions, developed for RNA maintenance only, e.g. RNAlater (Ambion), shows that the samples give nearly the same RNA yield, however, different to RNAlater the morphology of the sample is perfectly maintained when the present compositions and method is used. Thus, the same samples can be used for molecular biological as well as for histological analysis. In addition present compositions and methods enable extraction of biomolecules from tiny samples or single cells even after histological analysis e.g. with the use of a laser microdissection device” (see paragraph [0082]), Cory et al., have successfully shown that brain tissue fixed in Bouin’s solution for 5 hr are embedded in paraffin, and 8 µm sections are transferred to silane-coated microscope slides and stained with hematoxylin and eosin (see pages 6 and 7, paragraph [0098]), Chu has successfully shown that “[D]eparaffinized tissue section slides which are in slide holders are placed vertically into a staining dish with 500 mL of hematoxylin solution for 10 seconds with ultrasound followed by washing with running tap water in a staining dish for 5 seconds with ultrasound.  The slides are placed in 95% ethyl alcohol for 5 seconds with ultrasound and counterstained in eosin-phloxine solution for 10 seconds with ultrasound” (see column 18), and embedding a different biological sample such as a biological sample fixed by non-crosslinking composition comprising methanol and then contacted with an ethanol-containing composition taught by Lenz et al., in paraffin and mounting the paraffin embedded sample on a support during the process of performing the method recited in claim 15, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to fix the biological sample taught by Xiang et al., using a non-crosslinking composition comprising methanol, then contacted the biological sample with an ethanol-containing composition, and embed the biological sample in paraffin mentioned in the methods taught by Lenz et al., mount the paraffin embedded sample on a support, stain said section recited in claim 15 for a time period that is less than 15 seconds with a first tissue staining agent (ie., hematoxylin) and rinse said section with water, and stain said section recited in claim 15 for a time period that is less than 1 seconds with a second tissue staining agent (ie., Eosin) based on his or her experimental requirement in view of the prior arts of Xiang et al., Lenz et al., Cory et al., and Chu so that the methods recited in claims 15, 19, 38, and 44-46 would be performed in order to perfectly maintain the morphology of the biological sample, reduce the degradation of isolated biomolecules comprising RNA and increase yield of the isolated biomolecules comprising RNA such that the target cells or tissue comprising biomolecules of interest would be easily determined by observing a better image of the at least one part of the biological sample mounted on the at least one support stained and rinsed in step (3) of claim 15. 
More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Where the general conditions of a claim are disclosed in the prior art,  it is not inventive, in the absence of an unexpected result,  to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 15, 17, 19, 20, 23-28, 38, 43-45, 47, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiang et al., in view of  Lenz et al., Cory et al., and Abate-Shen et al., (US 2008/0216180 A1, published on September 4, 2006). 
Regarding claims 15, 17, 20, 23-28, and 43, Xiang et al., teach (1) mounting at least one part of the biological sample (ie., supraoptic nucleus (SON) from brain) on at least one support (ie., the glass slide), (2) optionally treating the at least one part of the biological sample with a sample treatment agent (eg., ethanol or xylene), wherein said treatment can be carried out at any stage of the procedure before step (6), (3) staining the at least one part of the fixed biological sample mounted on the at least one support (ie., stained with anti-oxytocin-neurophysin  antibody), (4) determining target cells or tissue comprising biomolecules of interest by observing the at least one part stained in step (3) (ie., red color stained by anti-oxytocin-neurophysin antibody), (5) separating the target cells or tissue (ie., the tissue stained by anti-oxytocin-neurophysin antibody) comprising biomolecules of interest (ie., RNA) from the remainder of the biological sample mounted on the at least one support, and (6) isolating the biomolecules from the target cells or tissue separated in step (5) wherein the biomolecules comprise RNA as recited in claim 15, the method comprises step (2) and the sample treatment agent is a de-waxing agent (ie., xylene) as recited in claim 17 wherein the de-waxing agent is a de-paraffinizing agent such as xylene as recited in claims 20 and 23 (see page 33, paragraph [0375]), the at least one support (ie., the glass slide) is transparent as recited in claim 24, the at least one support is made of glass (ie., the glass slide) or a transparent polymer as recited in claim 25, the target cells or tissue comprising biomolecules of interest from the biological sample in step (4) is observed under light or backlight (eg., by using Leica DM RX microscope) as recited in claim 26, the target cells or tissue comprising biomolecules of interest from the biological sample in step (4) is observed under a microscope (eg., Leica DM RX microscope) as recited in claim 27, the target cells or tissue is/are separated in step (5) by microdissection, laser capture microdissection, scraping, or cutting out as recited in claim 28, and the biological sample comprises at least one section of 0.5 to 12 µm (ie., 8 µm) thickness of a non-formalin-fixed paraffin-embedded sample as recited in claim 43 (see pages 32-36, Example 14, paragraphs [0368] to [390]).  
Regarding claim 38, Xiang et al., teach that the fixed biological sample is divided in sections of 0.5 to 12 µm thickness (ie., 8µm), and in step (1), the at least one of the support is a transparent support, in step (2), the section is treated with the sample treatment agent and the sample treatment agent is a de-waxing agent (ie., xylene), and in step (4), the target cells or tissue is/are determined in the stained sample section (see pages 32-36, Example 14, paragraphs [0368] to [390]).  Although Xiang et al., do not teach that, in step (5) of claim 15, the remainder of the fixed sample (ie., fixed sections stained by anti-oxytocin-neurophysin antibody) is discarded, in view of the teachings of Xiang et al., it is obvious to one having ordinary skill in the art at the time the invention was made to discard the slides after scraping fixed sections stained by anti-oxytocin-neurophysin antibody from the slides into Eppendorf tubes (see paragraph [0371]). 
Xiang et al., do not disclose that the biological sample is fixed with a non-crosslinking composition with a non-crosslinking composition comprising methanol, then contacted with an ethanol-containing composition, and a wax embedded and staining the at least one part of the biological sample mounted on the at least one support for not more than 60 seconds with at least one cell or tissue staining agent and rinsing the at least one part of the biological sample with water wherein the non-crosslinking composition does not comprise formaldehyde as recited in claim 15, the fixed biological sample is non-formalin-fixed paraffin-embedded sample (non-FFPE- sample) as recited in claim 19, step (3), said section is stained for not more than 60 seconds with a first tissue staining agent and rinsed said section with water as recited in claim 38, step (3) comprises staining the at least one part of the biological sample mounted on the at least one support for less than 45 seconds with the at least one cell or tissue staining agent as recited in claim 44, step (3) comprises staining the at least one part of the biological sample mounted on the at least one support for less than 30 seconds with the at least one cell or tissue staining agent as recited in claim 45, step (3) comprises: (a) staining the at least one part of the biological sample mounted on the at least one support for up to 30 seconds with Hematoxylin, (b) rinsing the at least one part of the biological sample stained in step (a) with water, and (c) staining the at least one part of the biological sample rinsed in step (b) for less than 3 seconds with Eosin as recited in claim 47, and step (c) comprises staining the at least one part of the biological sample rinsed in step (b) for less than 1 second with Eosin as recited in claim 48. 
 Lenz et al., teach that a biological sample is fixed with a non-crosslinking composition comprising methanol, then contacted with an ethanol-containing composition, and wax embedded (see abstract, Examples 8 and 9, and claims 1-21). 
		Regarding claims 15 and 19, since Cory et al., teach that brain tissue fixed in Bouin’s solution for 5 hr are embedded in paraffin, and 8 µm sections are transferred to silane-coated microscope slides and stained with hematoxylin and eosin (see pages 6 and 7, paragraph [0098]), Cory et al., disclose that the fixed biological sample is a wax embedded sample as recited in claim 15 and the fixed biological sample is non-formalin-fixed paraffin-embedded sample (non-FFPE- sample) as recited in claim 19. 
Regarding claims 15, 38, 44, 45, and 47, since Abate-Shen et al., teach that “[F]rozen sections were allowed to thaw briefly for 1 hour.  Slides were then rehydrated (100% ethanol 2×for 2 minutes, 95% EtOH for 2 minutes, 70% ethanol for 2 minutes, 50% ethanol for 2 minutes, Milli-Q diH2O 2 ×for 5 minutes).  Staining was as follows: slides immersed in filtered Harris Modified Hematoxylin (Fisher SH26D-500) for  ̴ 15 seconds, rinsed with Milli-Q diH2O until water, immersed in Eosin for 5 seconds, dehydrated in ascending alcohol solutions 
(95%, 2×100% for 2 mins each), cleared with xylene 3×for 5 minutes each, and coverslipped with Clear Mount” (see paragraph [0181]), Abate-Shen et al., disclose staining the at least one part of the biological sample mounted on the at least one support for not more than 60 seconds with at least one cell or tissue staining agent and rinsing the at least one part of the biological sample with water as recited in claim 15, staining the at least one part of the biological sample mounted on the at least one support for not more than 60 seconds with at least one cell or tissue staining agent and rinsing the at least one part of the biological sample with water as recited in claim 15 wherein said section is stained for not more than 60 seconds with a first tissue staining agent and rinsed said section with water as recited in claim 38, step (3) comprises staining the at least one part of the biological sample mounted on the at least one support for less than 45 seconds with the at least one cell or tissue staining agent as recited in claim 44, step (3) comprises staining the at least one part of the biological sample mounted on the at least one support for less than 30 seconds with the at least one cell or tissue staining agent as recited in claim 45, step (3) comprises: (a) staining the at least one part of the biological sample mounted on the at least one support for up to 30 seconds with Hematoxylin, and (b) rinsing the at least one part of the biological sample stained in step (a) with water as recited in claim 47. 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods as recited in claims 15, 19, 38, 44, 45, 47, and 48 by staining the at least one part of the biological sample mounted on the at least one support for less than 30 seconds with at least one cell or tissue staining agent or hematoxylin, rinsing the at least one support with water, and staining the at least one part of the biological sample rinsed for less than 1 second with Eosin wherein the biological sample is fixed with a non-crosslinking composition comprising methanol, then contacted with an ethanol-containing composition and a wax embedded, the non-crosslinking composition does not comprise formaldehyde, and is not Methacarn solution, and the fixed biological sample is non-formalin-fixed paraffin-embedded sample  (non-FFPE-sample such as DSP-fixed paraffin-embedded biological sample) in view of the prior arts of  Xiang et al., Lenz et al., Cory et al., and Abate-Shen et al.. One having ordinary skill in the art would have been motivated to do so because Lenz et al., have successfully fixed a biological sample with a non-crosslinking composition comprising methanol, then contacted with an ethanol-containing composition, and wax embedded (see abstract, Examples 8 and 9, and claims 1-21), and provided advantages of their composition and the method “[T]he present compositions and method provide samples which are treated in a way that isolation of most of the biological components originally contained in the sample is still possible. The biomolecules have a very low degree of degradation, thus still RNA isolation (RNA is the molecule which usually has the highest degree of degradation for reason of ubiquitous RNAses) is possible with a very high yield. Comparison with prior compositions, developed for RNA maintenance only, e.g. RNAlater (Ambion), shows that the samples give nearly the same RNA yield, however, different to RNAlater the morphology of the sample is perfectly maintained when the present compositions and method is used. Thus, the same samples can be used for molecular biological as well as for histological analysis. In addition present compositions and methods enable extraction of biomolecules from tiny samples or single cells even after histological analysis e.g. with the use of a laser microdissection device” (see paragraph [0082]), Cory et al., have successfully shown that brain tissue fixed in Bouin’s solution for 5 hr are embedded in paraffin, and 8 µm sections are transferred to silane-coated microscope slides and stained with hematoxylin and eosin (see pages 6 and 7, paragraph [0098]), Abate-Shen et al., successfully shown that “[F]rozen sections were allowed to thaw briefly for 1 hour.  Slides were then rehydrated (100% ethanol 2×for 2 minutes, 95% EtOH for 2 minutes, 70% ethanol for 2 minutes, 50% ethanol for 2 minutes, Milli-Q diH2O 2 ×for 5 minutes).  Staining was as follows: slides immersed in filtered Harris Modified Hematoxylin (Fisher SH26D-500) for  ̴ 15 seconds, rinsed with Milli-Q diH2O until water, immersed in Eosin for 5 seconds, dehydrated in ascending alcohol solutions (95%, 2×100% for 2 mins each), cleared with xylene 3×for 5 minutes each, and coverslipped with Clear Mount” (see paragraph [0181]), and embedding a different biological sample such as a biological sample fixed by non-crosslinking composition comprising methanol and then contacted with an ethanol-containing composition taught by Lenz et al., in paraffin and mounting the paraffin embedded sample on a support during the process of performing the method recited in claim 15, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to fix the biological sample taught by Xiang et al., using the non-crosslinking composition comprising methanol, then contacted the biological sample with an ethanol-containing composition, and embed the biological sample in paraffin and embed the biological sample fixed by the non-crosslinking fixative composition in paraffin mentioned in the methods taught by Lenz et al., 
mount the paraffin embedded sample on a support, stain the at least one part of the biological sample mounted on the at least one support for a time period that is less than 15 seconds with a first cell or tissue staining agent  and rinse the at least one support with water, and stain said section recited in claim 15 for a time period that is less than 1 seconds with a second tissue staining agent (ie., Eosin) based on his or her experimental requirement in view of the prior arts of Xiang et al., Lenz et al., Cory et al., and Abate-Shen et al., so that the methods recited in claims 15, 18, 38, 44, 45, 47, and 48 would be performed in order to perfectly maintain the morphology of the biological sample, reduce the degradation of isolated biomolecules comprising RNA and increase yield of the isolated biomolecules comprising RNA such that the target cells or tissue comprising biomolecules of interest would be easily determined by observing a better image of the at least one part of the biological sample mounted on the at least one support stained and rinsed in step (3) of claim 15. 
More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Where the general conditions of a claim are disclosed in the prior art,  it is not inventive, in the absence of an unexpected result,  to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Response to Arguments
5.	Applicant’s arguments with respect to claims 15, 17, 19, 20, 23-28, 38, and 43-50 have been considered but are moot because the new ground of rejection does not rely on matters specifically challenged in the argument.

Conclusion
6.	 No claim is allowed. 
7.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 6, 2022